By the Court.
The book-charge for three months’ service, as one item, was inadmissible, according to all the authorities ; and, in proof of the other two items, it is hardly claimed that the account-book was legal evidence.
It was time enough for the judge to pronounce his judgment as to the competency of the book at tíie time he did so. It is sometimes competent to introduce the book, if corrobo rated, otherwise not; and it might be supposed, if not ob *147jected to in the outset, that corroborating evidence would be offered.
The judge could not know, until the end of the trial, what corroborating evidence there would be; and after the evidence was all in, it was proper for the court to decide upon the competency of the book. This is a species of evidence peculiar in its nature, of the competency of which, in each case, the court must decide.

Exceptions overruled.